Case 2:19-cv-02906-JD Document1 Filed 07/03/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
Case No.
Plaintiff,
Vv.

CARTY GIFFIN and DEBRA GIFFIN,

Defendants.

 

COMPLAINT FOR FEDERAL TAXES

Plaintiff, the United States of America, at the request of and with the authorization of the
Chief Counsel of the Internal Revenue Service, a delegate of the Secretary of the Treasury, and
at the direction of the Attorney General, brings this action to collect the federal income taxes,
penalties and statutory additions to tax assessed against Defendant, Carty Giffin, for the 2004
and 2006 tax years and against Defendants, Carty Giffin and Debra Giffin for the tax years 2008
through 2011 and 2013 through 2017.
Jurisdiction and Venue
1, This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and
1345, and 26 U.S.C. § 7402.
2. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1396(b) because
Defendants Carty Giffin and Debra Giffin reside within the jurisdiction of this Court.
Parties

3. Plaintiff is the United States of America.
Case 2:19-cv-02906-JD Document1 Filed 07/03/19 Page 2 of 5

4. Defendants, Carty Giffin and Debra Giffin, the taxpayers against whom the
federal income tax liabilities at issue in this action are assessed, reside in Newton,
Pennsylvania, within the jurisdiction of this Court.

COUNT I: REDUCE TO JUDGMENT FEDERAL INCOME TAXES ASSESSED
AGAINST DEFENDANT CARTY GIFFIN

5. The United States incorporates paragraphs 1 through 4 by reference, as if fully set
forth herein.

6. A delegate of the Secretary of the Treasury made assessments against Defendant
Carty Giffin for unpaid federal income taxes, penalties and interest for the 2004 and 2006 tax

years as follows:

 

 

 

 

 

 

 

 

 

 

Tax Type | ‘TaxPeriod | Dateof | Amountof em
~ | -Ending, _ Assessment | Assessment | (an joqi9
Income
(Form 1040) 12/31/2004 04/06/2009 $71,236 $89,799
Income
Form 1040 12/31/2006 04/06/2009 $80,170 $ 93,753
Total $183,552
7. Interest and penalties have accrued and will continue to accrue on the unpaid

balance of the assessments set forth in paragraph 6.

8. A delegate of the Secretary of the Treasury gave Defendant Carty Giffin notice

and demand for payment of the assessments described in the paragraph 6, above.

9, Despite notice and demand for payment, Defendant Carty Griffin has failed to pay

the United States the full amount of the tax assessments described in paragraph 6, above.

10. Asaresult, Defendant Carty Giffin is indebted to the United States for unpaid

federal income taxes and statutory additions to tax for the 2004 and 2006 tax years, in the

 
Case 2:19-cv-02906-JD Document1 Filed 07/03/19 Page 3 of 5

amount of $183,552 as of July 1, 2019, plus penalties and interest that have accrued and will

continue to accrue until paid in full.

COUNT II: REDUCE TO JUDGMENT FEDERAL INCOME TAXES ASSESSED
AGAINST DEFENDANTS CARTY GIFFIN AND DEBRA GIFFIN.

11. The United States incorporates paragraphs 1 through 4 by reference, as if fully set
forth herein.

12, A delegate of the Secretary of the Treasury made assessments against Defendants
Carty Giffin and Debra Giffin for unpaid federal income taxes, penalties and interest for the

2008 through 2011 and 2013 through 2017 tax years as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1] aes i - Sma aan eee

irate || cee | aaaniatninememenneste es ( aS ,Cf07/,L/20 19)
F oem 1040) 12/31/2008 02/14/2011 $17,298 $20,145
F nn 1040) 12/31/2009 03/28/2011 $41,343 $39,164
eon 12/31/2010 | 08/2020145/2012| $39,475 $38,858
tan 12/31/2011 12/03/2012 $41,377 $33,604
en 12/31/2013 09/07/2015 $55,241 $36,834
° Income 9) | 1231/2014 04/22/2019 $54,719 $83,341
Porm 1040) 12/31/2015 12/12/2016 $45,279 $36,899
F nm 1040) 12/31/2016 11/27/2017 $57,955 $41,816
F Ry 12/31/2017 11/05/2018 $50,582 $46,782
Total $377,443

 

 

 

 
Case 2:19-cv-02906-JD Document1 Filed 07/03/19 Page 4of5

13. Interest and penalties have accrued and will continue to accrue on the unpaid
balance of the assessments set forth in paragraph 12.

14. A delegate of the Secretary of the Treasury gave Defendants Carty Giffin and
Debra Giffin notice and demand for payment of the assessments described in the paragraph
12, above.

15. Despite notice and demand for payment, Defendant Carty Griffin and Debra
Giffin have failed to pay the United States the full amount of the tax assessments described in
paragraph 12, above.

16. Asaresult, Defendant Carty Giffin and Debra Giffin are indebted to the United
States for unpaid federal income taxes for the 2008 through 2011 and 2013 through 2017 tax
years, in the amount of $377,443 as of July 1, 2019, plus penalties and interest that have
accrued and will continue to accrue until paid in full.

WHEREFORE, the United States of America requests judgment as follows:

A. As to Court I, that the Court entered judgment in favor of the United States and
against Defendant Carty Giffin for the unpaid balance of his federal income tax liabilities for
the 2004 and 2006 tax years, including interest and penalties, in the total amount of $183,552
as of July 1, 2019, plus interest and penalties that will accrue after that date according to law
until paid in full;

B. As to Court II, that the Court enter judgment in favor of the United States and
against Defendants Carty Giffin and Debra Giffin for the unpaid balance of their federal
income tax liabilities for the 2008 through 2011 and 2013 through 2017 tax years, including
interest and penalties in the total amount of $377,443 as of July 1, 2019, plus interest and

penalties that will accrue after that date according to law until paid in full;
Case 2:19-cv-02906-JD Document1 Filed 07/03/19 Page 5of5

Cc. That the United States recover its attorney’s fees and costs incurred in prosecutin
y p £

this action; and

D. For such other and further relief as is just and proper.

Date: July 1, 2019

WILLIAM M. MCSWAIN
United States Attorney

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General
ft

O~S
ERIN F, DARDEN
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 227
Washington, D.C. 20044
202-307-6501 (v)
202-514-6866 (f)
Erin.Darden@usdoj.gov

 
Case 2:19-cv-02906-JD Document 1-1 Filed 07/03/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose ef assignment ta the appropriate calendar)

PO Box 227, Washington D.C. 20044

 

 

 

 

 

 

 

 

Address of Plaintiff:

Address of Defendant: 1 Hansel Road, Newton, PA 18940

Place of Accident, Incident or Transaction: Newton, PA

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Fes is answered to any of the following questions:

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | no[ /]
previously terminated action in this court?

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court? ,

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ ] No
case filed by the same individual?

I certify that, to my knowledge, the within case (1 is / is not related to any case now pending or within one year previously terminated action in

this court except as noted above. f

pare, 07/01/2019 (4 he GA 989244

Attarney-at-Law ¢ Pro Se Plaintiff Attorney LD, # (ifapplicable)

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
C) 1. Indemnity Contract, Marine Contract, and All Other Contracts (J 1. Insurance Contract and Other Contracts
C1) 2. FELA C1 2. Airplane Personal Injury
(J 3. Jones Act-Personal Injury CL] 3. Assault, Defamation
CL] 4. Antitrust (] 4. Marine Personal Injury
H 5. Patent LC) §. Motor Vehicle Personal Injury

6. Labor-Management Relations LJ 6. Other Personal Injury (Please specify):
[LJ 7. Civil Rights LJ 7. Products Liability
CL) 8. Habeas Corpus (1 8. Products Liability — Asbestos

9. Securities Act(s) Cases CL) 9. All other Diversity Cases
. 10. Social Security Review Cases (Please specify):
11. All other Federal Question Cases

(Please specify): Collection of Taxes
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, Erin F. Darden , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

ryt
pare, 07/01/2019 Oo 2) {fy GA989244

Atiorney-at-Law ! Pro Se Plaintiff Attorney LD. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38

 

Civ, 609 (3/2018)

 
Case 2:19-cv-02906-JD Document 1-2 Filed 07/03/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

United States of America : CIVIL ACTION
v. ;
Carty Giffin, and Debra Giffin : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. : { )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (X)
i . . as
07/01/2019 Gur ‘4 Ook — United States of America, Plaintiff
Date Attorney-at-law Attorney for
(202)307-6501 (202)514-6866 Erin. Darden@usdoj.gov
Telephone FAX Number E-Mail Address

(Civ, 660) 10/02
Case 2:19-cv-02906-JD Document 1-2 Filed 07/03/19 Page 2 of 2

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Pian and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (c) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as “complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases, Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
oY ase 2:19-cv-02906-JD Document 1-3 Filed 07/03/19 Page i1of1
1844 (Ro 009 CIVIL COVER SHEET 14-cv-27290G

The JS 44 civil cover sheet and the information contained herein neither replace nor Supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in eptember 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

   
  

I. (a) PLAINTIFFS DEFENDANTS
United States of America Carty Giffin and Debra Giffin
(b} County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) {IN U.S. PLAINTIFF CAY

NOTE: INLAND CONDEMNATION CASES,
THE TRACT OF LAND INVOLVED,

(c) Attorieys (Firm Name, Address, and Telephone Number} Atomeys (if Known)
Erin’ F, Dardén,

U.S. Department of Justice, Tax Division
POBox 227, Washington, D.C. 20044 (202)-307-650 1

 

 

 

 

 

 
  

   
   

 

 

         

 

 

 

 

 

 

      

 

   
  
  

  

 

 

 

       

 

 

 

 

 

 

 

 

 

. BASIS OF JURISDICTION (Place au “X” in One Box Only) IL. CITIZENSHIP OF PRINCIPAL PARTIES (Pace an “X" in One Box for Plaintiff
(For Diversig: Cases Only) and One Box for Defendant)
1 fo, Government 13 Federal Question PIF DEF PTF DEF
Plaintt? (U.S. Government Not a Party) Citizen of This State O 1 © £ incorporated or Principal Place ga4 4
of Business In This State
O2 U.S. Government O4 Diversity Citizen of Another State O 2 © 2 incorporated and Principal Place os o5
Defendant (ladicate Citizenship of Parties in item Hip of Busitiess In Another State
Citizen or Subject of a G3 OO 3. Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Ptace an “X” in One Box Only} Click here for: Nature o
[ee CONTRACT ees “TORTS: ec FORELFIURE/PENAETY =: BANKRUPTCY: :
OC 1E0 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drag Related Seizure O 422 Appeal 28 USC 158 G 375 False Claims Act
C) 126 Marine 310 Airplane (7 365 Personal Injury - of Property 21 USC 88E | 423 Withdrawal G 376 Qui Tam (31 USC
OC 1360 Miller Act (9 315 Airplane Product Product Liability CO 690 Other 28 USC 157 3729{a))
CO 146 Negotiable Instrument Liability (1 367 Heafth Care/ O 400 State Reapportionment
C1 156 Recovery of Overpayment | 0 320 Assault, Libel & Phannaceutical 2c PROPERTY: RIGHTS: | 0 450 Antitrust
& Enforcement of Judgment Slander Personal Enjury ( 820 Copyrights 0 430 Banks and Banking
C7 151 Medicare Act 330 Federal Employers’ Product Liability C7 830 Patent Ch 456 Commerce
C] 152 Recovery of Defaulted Liability O) 368 Asbestos Personal C) 835 Patent - Abbreviated O 466 Deportation
Student Loans CF 340 Marine injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) (3 345 Marine Product Liability _ OC 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY £3: cS ABOR feb SOCIAL SECURITY 2] CO 480 Consumer Credit
of Veteran’s Benefits (9 350 Motor Vehicle (1 370 Other Fraud (1 710 Fair Labor Standards 0 861 HIA (1395ff) (1 485 Telephone Consumer
1 160 Stockholders’ Suits (1) 355 Motor Vehicle 1 37] Truth in Lending Ast C1 462 Black Lung (923) Protection Act
© 190 Other Contract Product Liability CF 380 Other Personal 1 720 Labor/Management C1 863 DIWC/DEW W (405(p)) | 496 Cable/Sat FY
0) 195 Contract Product Liability | 360 Other Personal Property Damage Relations (1 864 SSED Tithe XVE ( 856 Secunties‘Commoadities!
{1 196 Franchise Injury (1 385 Property Damage O 740 Raitway Labor Act f 869 RSE (405{p)) Exchange
C) 362 Personal Injury « Product Liability O 751 Family and Medical O 890 Other Statutory Actions
_ Medical Matpractice Leave Act ' (7 891 Agricultural Acts
[rE REAL PROPER PY 2 22 CVG RIGHTS 2 “PRISONER PETITIONS | |0 790 Other Labor Litigation DERAL TAX -SUITS 22-/ 01 893 Environmental Matters
1 210 Land Condemnation CO 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement fl 870 Taxes (U.S. Plaintiff 7 895 Freedom of Information
220 Foreclosure CO 44E Voting (3 463 Alien Detainee Income Security Act or Defendant} Act
G 230 Rent Lease & Ejectment 0 442 Employment CF 510 Motions to Vacate 471 IRS—Third Party 0 896 Arbitration
1 249 Torts to Land 0 443 Housings , Sentence 26 USC 7609 (7 899 Administrative Procedure
C1 245 Tort Product Liability Accommodations GF 530 General Act/Review or Appeal of
(7 290 All Other Real Property C1 445 Amer. w/Disabilities «| 535 Death Penalty a IMMIGRATION ©2855 Agency Decision
Employment Other: () 462 Naturalization Application CF 956 Constitutionality of
(C1 446 Amer. w/Disabilities -}G 540 Mandamus & Other |) 465 Other Immigration State Statutes
Other O 559 Civil Rights Actions
CI 448 Education GO 555 Prison Condition
CO) 560 Civil Detainee -
Conditions of
Confinement
V. ORIGEN (Pisce an "X" in One Box Only}
R | Original O2 Removed from Ct 3 Remanded from C14 Reinstatedor © 5 Transferred from © 6 Muiltidistrict [18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing De not cite jurisdictional statttes untess diversity}:
26 U.S.C. s. 7401

Brief description of cause; .
reduce to judgment federal income tax assessments

VI. CAUSE OF ACTION

 

 

 

 

 

  

 

<
VIL REQUESTED IN C] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in pOmplajnt:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 560,995.00 JURY DEMAND: yes / ¥ing
VIN. RELATED CASE(S) 43/4
IF ANY Gee sincionungE DOCKET NUMBER JUL 2019
DATE “4 i : SIGNATURE OF ATT! NEY. OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
